Citation Nr: 0013672	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1944.  His many decorations include the Combat 
Infantry Badge.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for a service-connected nervous 
condition.  In July 1995, the psychiatric diagnosis was 
changed to PTSD and an increased evaluation of 30 percent 
disabling was assigned.  The veteran has expressed 
disagreement with the assigned evaluation.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claim must be returned to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
additional documentation in support of this claim was 
received at the Board in May 2000, or prior to the issuance 
of a decision regarding the claim certified on appeal.  This 
evidence consists of VA outpatient treatment records dated 
between 1998 and 2000, including mental health progress 
notes, and it appears that the outpatient treatment records 
from 1998 were not available to the RO during its 
consideration of the claim for an increased evaluation for 
PTSD in the first instance.  In addition, there is no 
indication that the veteran has waived consideration of this 
additional evidence by the RO. 

According to 38 C.F.R. § 20.1304 (1999), additional evidence 
submitted by the appellant which is accepted by the Board 
must be referred to the agency of original jurisdiction for 
review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived by the appellant 
or unless the Board determines that the benefits to which the 
evidence relates may be allowed on appeal without such 
referral.  As the evidence received by the Board in May 2000 
contains records which are pertinent to the claim on appeal 
and which are not duplicative, the instant claim must be 
returned to the RO so that the veteran and his representative 
may be furnished with a Supplemental Statement of the Case 
which discusses the additional evidence received in May 2000.

On remand, the RO will have the opportunity to ensure that 
all records pertaining to the veteran's outpatient VA 
treatment for his service-connected mental disorder are 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992).

Accordingly, this claim is REMANDED for the following 
actions:

The RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case which discusses all 
of the evidence which is now of record, 
to include the evidence submitted to the 
RO in May 2000.  

Thereafter, this claim may be returned to the Board, as 
appropriate, upon compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


